DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 8/24/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Logan (US 2003/0093790), hereinafter referred to as Logan, in view of Packard (US 2016/0105708), hereinafter referred to as Packard, in view of Priddle (US 2012/0011270), hereinafter referred to as Priddle

8.	Regarding claim 1, Logan discloses a method of streaming media file data, the method comprising:  determining an available segment of the media file data based on the desired time within the at least one media file, wherein the available segment is determined according to the start time and an end time of the available segment within (fig. 2-3, paragraphs 54-55 wherein received broadcast is parsed into segments that are available for selection by user, wherein start and end time is identified by the conferred metadata);
and returning, to the client application, information indicative of the start time to end time covered by the media file data of the available segment (fig. 2-4, paragraph 26 wherein content segments are identified and the server provides the information to the client).
However Logan is silent in regards to disclosing returning, to the client application, the available segment of the media file data.
Packard discloses returning, to the client application, the available segment of the media file data (fig. 6, paragraph 143 wherein requested segment of content is presented to client device).  Packard (paragraph 53) provides motivation to combine the references wherein metadata is applied to segments identifying the beginning and the end of segment being played.  All of the elements are known.  Combining the references would yield the instant claims wherein user can make request that includes metadata to receive a segment of content wherein the segment is identified by the included metadata.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention.  
However Logan and Packard are silent in regards to disclosing receiving, from a client application, a request for media file data starting at a desired time within at least one media file, with the request from the client application defining the desired time independently of a start time of segments available in the media file.
(fig. 11, paragraphs 121-122 wherein a content request can be made with reference to a specific point in the media content).  Priddle (paragraph 10) provides motivation to combine the references wherein a request of content can be made for a certain point in the requested media content.  All of the elements are known.  Combining the references would yield the instant claims wherein a content request can be made with reference to a specific point the media content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

9.	Regarding claim 2, Priddle discloses the method as claimed in claim 1, wherein the desired time does not correspond to the start time of the available segments (fig. 11, paragraphs 121-122 wherein a content request can be made with reference to a specific point in the media content).

10.	Regarding claim 3, Packard discloses the method as claimed in claim 1, wherein the desired time is between the start time and the end time inclusive (fig. 6, paragraph 141 wherein start time and end time can be replaced by a duration of the segment or elapsed times since the start time).

(fig. 1, paragraph 100 wherein segment identifications include detectable characteristic or attribute).

12.	Regarding claim 5, Logan discloses the method as claimed in claim 4, wherein the desired properties include the quality of the media file data (fig. 1-2, paragraph 262 wherein metadata confers segment quality and other attributes about segment of content).

13.	Regarding claim 6, Packard discloses the method as claimed in claim 1, wherein the request for media file data is an HTTP request (fig. 2, paragraphs 106 and 111 wherein client request is HTTP request to server).

14.	Regarding claim 7, Logan discloses the method as claimed in claim 6, further comprising indicating the desired time by the requested URL (fig. 1-2, paragraphs 100-102 wherein URL of segment includes time attributes).

15.	Regarding claim 8, Logan discloses the method as claimed in claim 1, further comprising the step of receiving a request for further media file data beginning immediately after the end time (fig. 1, paragraph 96 wherein user can submit request for additional information after viewing content).

(fig. 1-2, paragraph 75 wherein segment features MPEG compression).

17.	Regarding claim 10, Logan discloses the method as claimed in claim 9, wherein the available segment is a moof (fig. 1, paragraph 39 wherein server stores image files to be transmitted).

18.	Regarding claim 11, Logan discloses the method as claimed in claim 1, wherein the determining of the available segment from the desired time comprises comparing the desired time to a manifest to determine the available segment which includes the desired time, the manifest comprising time data for each of a plurality of segments of the media file (fig. 5-6, paragraphs 311-315, 340 and 361-362 wherein selectable segments of program segments is presented in a list identifying segments).

19.	Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Priddle.

20.	Regarding claim 12, Logan discloses a media file system comprising:  a database configured to store media file data of at least one media file comprising a plurality of segments (fig. 1-2, paragraph 218 wherein database stores user selectable segments);
(fig. 2-3, paragraphs 54-55 wherein received broadcast is parsed into segments that are available for selection by user, wherein start and end time is identified by the conferred metadata); 
and a segment output configured to return, to the client application, the available segment of media file data and information indicative of a time period covered by the media file data of the available segment (fig. 2-4, paragraph 26 wherein content segments are identified and the server provides the information to the client).
However Logan is silent in regards to disclosing an input configured to receive, from a client application, a request for media file data starting at a desired time within at least one media file, with the request from the client application defining the desired time independently of a start time of the plurality of segments of the at least one media file.
Priddle discloses an input configured to receive, from a client application, a request for media file data starting at a desired time within at least one media file, with the request from the client application defining the desired time independently of a start time of the plurality of segments of the at least one media file (fig. 11, paragraphs 121-122 wherein a content request can be made with reference to a specific point in the media content).  Priddle (paragraph 10) provides motivation to combine the references wherein a request of content can be made for a certain point in the requested media 

21.	Regarding claim 13, Logan discloses the media file system of claim 12, wherein the manifest is stored in the media file system (fig. 3-5, paragraph 361 wherein manifest features list of user selectable segments).

22.	Regarding claim 14, Logan comprises information indicative of the start time to end time covered by the media file data of the available segment (fig. 1-2, paragraph 54 wherein metadata may identify incoming segments by a source and by start and end times, also identifying particular segments in received content as well as timing information).

23.	Regarding claim 15, Logan discloses the media file system of claim 12, wherein the time data comprises the start and/or end times for each of the plurality of segments (fig. 1-2, paragraph 54 wherein metadata may identify incoming segments by a source and by start and end times, also identifying particular segments in received content as well as timing information)..

24.	Regarding claim 16, Logan discloses the media file system of claim 15, wherein the desired time is between the start time and the end time inclusive (fig. 5-6, paragraphs 333 and 361-362 wherein user presented with selectable segments of content and also featuring start and end times of segments).

25.	Regarding claim 17, Logan discloses the media file system of claim 12, wherein the request for media file data includes desired properties for the media file data (fig. 1-2, paragraph 102 wherein content request can include viewer comments relating to rating the requested segment).

26.	Regarding claim 18, Logan discloses the media file system of claim 17, wherein the desired properties include the quality of the media file data (fig. 1-2, paragraph 262 wherein metadata confers segment quality and other attributes about segment of content).

27.	Regarding claim 19, Logan discloses the media file system of claim 12, wherein the request for media file data comprises a network message, including such as a hypertext transfer protocol request (fig. 1-2, paragraph 114 wherein desired content can be found via http address).

29.	Regarding claim 20, Logan discloses the media file system of claim 19, wherein the network message comprises a request for data from a URL, wherein the desired time is indicated by the requested URL (fig. 1-2, paragraphs 78-80 wherein time information is included in conferred URL information).

s 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Logan, in view of Priddle, in view of Lo (US 2015/0012584), hereinafter referred to as Lo.

29.	Regarding claim 21, Logan and Priddle are silent in regards to disclosing the media file system of claim 20, further comprising a network message responder configured to respond to the network message by sending a redirect message to redirect the request, wherein the redirect comprises a URL of the available segment.
Lo discloses the media file system of claim 20, further comprising a network message responder configured to respond to the network message by sending a redirect message to redirect the request, wherein the redirect comprises a URL of the available segment (fig. 2-3, paragraph 34 and 39 wherein request is redirected with URL when content is available).  Lo (paragraph 36) provides motivation to combine the references wherein access policy is implemented to redirect received messages for content when alternate content becomes available.  All of the elements are known.  Combining the references would yield the instant claims wherein a content request is redirected using a URL.  Therefore the claims would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

30.	Regarding claim 22, Logan discloses the media file system of claim 21, wherein the URL of the available segment comprises the information indicative of a time period covered by the media file data (fig. 4-5, paragraph 504 wherein URL may describe bookmark location of a segment of saved or desired content).

31.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Logan, in view of Priddle, in view of Hannuksela (US 2012/0233345), hereinafter referred to as Hannuksela.

32.	Regarding claim 23, Logan and Priddle are silent in regards to disclosing the media file system of claims 12, wherein the media file comprises a fragmented MPEG-4 format, and wherein the available segment comprises one of a moof and a GOP.
Hannuksela discloses the media file system of claims 12, wherein the media file comprises a fragmented MPEG-4 format, and wherein the available segment comprises one of a moof and a GOP (fig. 3-4, paragraphs 119 and 162 wherein requested content is in segments).  Hannuksela (paragraph 112) provides motivation to combine the references wherein fragmented media is available in multiple formats including movie fragments.  All of the elements are known.  Combining the references would yield the instant claims wherein desired media file is available in multiple formats including movie fragments.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNH/
/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424